Citation Nr: 0332546	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-01 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
April 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

This case is not yet ready for appellate review.  The 
appellant was last given a VA examination in June 2001.  In 
his March 2002 substantive appeal, the appellant reported a 
headache disorder and a right foot disability that had not 
been considered upon his prior examination.  Also, the 
appellant has not been afforded a VA examination to assess 
the severity of any psychiatric disorders that may be 
present.  Where the record does not adequately reveal the 
current state of the claimant's disability, the fulfilment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Further, in an October 2002 
statement, the appellant indicated that his arthritis had 
increased in severity since his last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a 
new examination where the claimant asserts that a disability 
has increased in severity since the time of the last VA 
examination).

Finally, in his October 2000 claim, the appellant indicated 
that he had last been employed in January 2000.  Subsequent 
VA treatment records indicate that the appellant has been 
employed.  A current employment history should be obtained 
because the appellant is seeking benefits based upon his 
inability to find or maintain employment.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the employment 
history of the appellant since January 
2000.

2.  The appellant should be afforded a VA 
mental disorders examination to determine 
the severity of any current mental 
disorder to include depression.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should, if 
possible, distinguish the symptoms and 
degree of disability from any substance 
(including alcohol) abuse disorder from 
the symptoms and degree of disability 
resulting from any other psychiatric 
diagnosis.

3.  The appellant should be afforded a VA 
audio examination to assess the severity 
of the appellant's hearing loss.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

4.  The appellant should be afforded a VA 
general medical examination to assess the 
severity, for pension purposes, of his 
current disabilities.  The claims folder 
should be made available to the examiner 
for review before the examination.  In 
addition to the worksheet for a general 
medical examination, the examiner is 
requested to complete worksheets for a 
joints examination (degenerative 
arthritis of the shoulders and knees), a 
spine examination (degenerative disc 
disease and old compression fracture), a 
miscellaneous neurological disorders 
examination (headache), a skin diseases 
examination (rash on hands and feet upon 
perspiration), and any other appropriate 
worksheet.  If the examiner determines 
that any of the suggested worksheets need 
not be completed, the examiner should 
note specifically the reason for why the 
examination is not necessary (e.g., 
appellant denies symptoms of disability, 
symptoms not found on general 
examination, etc.).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




